*NOT FOR PUBLICATION*

                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
___________________________________
                                             :
ED SHAPIRO, individually and on              :
behalf of all others similarly situated,     :
                                             :
                                  Plaintiff, :     Civil Action No. 17-00673 (FLW) (TJB)
                                             :
              v.                             :
                                             :                    OPINION
LOGITECH, INC.,                              :
                                             :
                               Defendant.    :
___________________________________ :

WOLFSON, United States District Judge:

       Plaintiff Ed Shapiro (“Plaintiff” or “Shapiro”), brought this putative nationwide (except

California consumers) class action, alleging, inter alia, consumer fraud, breach of warranty, and

unjust enrichment arising from the purchase of a self-installed and operated digital home video

surveillance system known as the “Alert System,” manufactured and sold by Defendant

Logitech, Inc. (“Defendant” or “Logitech”). After this Court previously dismissed certain claims

and dismissed Shapiro’s co-plaintiff from the suit, Plaintiff filed a Second Amended Complaint

(“SAC”). Pending before the Court are 1) Defendant’s motion to compel arbitration, which is

premised on an arbitration agreement between Plaintiff and non-party Amazon.com (“Amazon”),

from whom Plaintiff bought the Alert System, and which, according to Defendant, obligates that

the parties arbitrate their dispute, and, 2) Defendant’s motion to strike and/or dismiss Plaintiff’s

nationwide class allegations under California law because his California consumer fraud claims

are not viable, as New Jersey law applies.




                                                  1
       For the following reason, Defendant’s motion to compel arbitration is denied, but

Defendant’s motion to dismiss is granted, as New Jersey and not California law applies. Thus, all

claims, besides those brought by Plaintiff individually and on behalf of a putative class of New

Jersey residents under New Jersey law, are dismissed.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The full factual background in this matter is laid out in this Court’s previous opinion,

Chernus v. Logitech, Inc., No. 17-673, 2018 WL 1981481 (D.N.J. Apr. 27, 2018). In brief,

Plaintiff alleges that Logitech’s Alert System, which it had aggressively marketed and sold to

consumers, began experiencing camera failures, issues with the products staying powered up,

large gaps in recorded videos, connectivity issues, malfunction of SD (memory) cards, as well as

false and/or failed security alerts. SAC at ¶¶ 9, 18. Plaintiff alleges that Logitech responded

inadequately to consumer complaints regarding theses malfunctions, and, in the last quarter of

2012, decided to discontinue entirely the manufacture and sale of the Alert Systems by 2014. Id.

at ¶ 26. Plaintiff alleges, however, that “Logitech knew internally for nearly two full years that it

had given up on the defective Alert Systems but continued to sell its remaining stock to

unsuspecting customers who would eventually be stuck with significant investments in defective

products that Logitech [was] unable to repair or replace.” Id. Plaintiff further claims that this

fraudulent omission led customers to continue to purchase the Alert Systems without knowledge

of Logitech’s concealments. Id.

       Plaintiff initially brought suit with co-Plaintiff Steven Chernus (“Chernus”) on behalf of

themselves and a proposed nationwide class defined as: “All purchasers of Logitech Alert

Systems in the United States (except California).” First Amended Complaint (“FAC”) at ¶ 40. In

addition, Chernus, a resident of Pennsylvania, and Shapiro, a resident of New Jersey, sought to



                                                  2
represent sub-classes of consumers in Pennsylvania and New Jersey, respectively. They asserted

claims against Logitech, a California corporation, under i) California’s Unfair Competition Law

(“ULC”), Bus. & Prof. Code §§ 17200, et seq.; ii) the California Consumer Legal Remedies Act

(“CLRA”), Civ. Code §§ 1750, et seq.; iii) the New Jersey Consumer Fraud Act (“NJCFA”),

N.J.S.A. 56:8-1, et seq.; and iv) the Pennsylvania Unfair Trade Practices and Consumer

Protection Act (“PUTPCPA”), 73 P.S. § 201-1, et seq., as well as New Jersey and Pennsylvania

common law claims of breach of express and implied warranty and unjust enrichment. FAC at ¶¶

53-91. On September 15, 2017, Defendant moved to dismiss these claims.

        The Court’s April 27, 2018 Opinion dismissed the claims of Chernus, as well as the

Pennsylvania state law claims, on personal jurisdictional grounds. Chernus, 2018 WL 1981481,

at *6. The Court also dismissed, with prejudice, Plaintiffs' unjust enrichment and declaratory

relief causes of action. Id. at *16-17. The Court denied Defendant’s motion to dismiss for lack of

standing and its motion to dismiss the breach of express and implied warranty claims as to

Shapiro. Id. at *8, 14-15. With respect to Shapiro’s claims under New Jersey law, the Court

dismissed his NJCFA claim without prejudice, permitting Plaintiff to substantiate his allegations

regarding when he purchased his Alert System. Id. at *11-14. Finally, and most crucially for the

present motion, the Court deferred ruling on Defendant’s arguments regarding whether Plaintiff

Shapiro, a New Jersey resident, could pursue nationwide class claims under California consumer

protection law, as the parties had not fully briefed the choice of law issue, but invited Defendant

to “raise this issue again at the appropriate stage of this litigation.” Id. at *10.

        On May 14, 2018, Plaintiff timely amended his complaint by adding his purchase date “in

October of 2013” as well as additional facts regarding Logitech’s alleged awareness and

concealment of Alert Systems’ defects dating back to at least March 2011. SAC at ¶¶ 28-41. The



                                                    3
SAC added no new claims against Defendant. On June 12, 2018, Defendant filed the present

motion, arguing for the first time that the Conditions of Use Agreement applicable to Plaintiff’s

purchase of the Alert System from Amazon, compelled Plaintiff to arbitrate its dispute with

Defendant. Defendant also renewed its argument that New Jersey law applies, thus barring

Plaintiff from pursuing nationwide class claims under California law. The facts pertinent to these

arguments are as follows.

   A. Arbitration Agreement in Amazon’s Conditions of Use

       Plaintiff alleges that he “purchased a Logitech Alert System for $296.99 in October of

2013.” Id. at ¶ 41. Defendant argues that, based on an internet archival snapshot tool called the

"Wayback Machine,” Plaintiff necessarily agreed to Amazon’s "Conditions of Use" upon making

his purchase from Amazon, which would have stated, in relevant part:

         Welcome to Amazon.com. Amazon Services LLC and/or its affiliates
         ("Amazon") provide website features and other products and services to you
         when you visit or shop at Amazon.com, use Amazon products or services, use
         Amazon applications for mobile, or use software provided by Amazon in
         connection with any of the foregoing (collectively, "Amazon Services").
         Amazon provides the Amazon Services subject to the following conditions.

         ***

         DISPUTES
         Any dispute or claim relating in any way to your use of any Amazon Service, or
         to any products or services sold or distributed by Amazon or through
         Amazon.com will be resolved by binding arbitration, rather than in court, except
         that you may assert claims in small claims court if your claims qualify. The
         Federal Arbitration Act and federal arbitration law apply to this agreement.
         There is no judge or jury in arbitration, and court review of an arbitration award
         is limited. However, an arbitrator can award on an individual basis the same
         damages and relief as a court (including injunctive and declaratory relief or
         statutory damages), and must follow the terms of these Conditions of Use as a
         court would.

         ***



                                                 4
          We each agree that any dispute resolution proceedings will be conducted only
          on an individual basis and not in a class, consolidated or representative action.
          If for any reason a claim proceeds in court rather than in arbitration we each
          waive any right to a jury trial. We also both agree that you or we may bring suit
          in court to enjoin infringement or other misuse of intellectual property rights.

Declaration of Michael J. O'Malley (“O’Malley Decl.”) at ¶¶ 15-16. According to Defendant, the

arbitration clause in these Conditions of Use binds Plaintiff to arbitrate its dispute with

Defendant.

      B. Choice of Law Allegations

         Plaintiff alleges that he was a citizen and resident of New Jersey at all relevant times,

purchased a Logitech Alert System in New Jersey, and suffered damages due to Logitech's

conduct in New Jersey. SAC at ¶ 6. This damage occurred because, while in New Jersey,

Plaintiff allegedly “relied on Logitech's deceptive marketing, he purchased an expensive

Logitech Alert System he would not have otherwise purchased and/or paid more for the Logitech

Alert System than he would have otherwise paid.” Id at ¶ 44. Plaintiff alleges that Defendant is a

California corporation with its North American headquarters and principal place of business

located at 7700 Gateway Boulevard, in Newark, California. Id. at ¶ 7. In that regard, Plaintiff

further alleges that “Logitech’s decision to conceal material facts relating to defects in the Alert

Systems, its warranty breaches, and its decision to discontinue the Alert Systems emanated from

its corporate headquarters,” id. at ¶ 39, and that “the wrongful conduct alleged herein, including

but not limited to Logitech’s decision making…regarding the development, marketing, and sale

of Alert Systems occurred in the state of California.” Id. at ¶¶ 58, 63, 68, 72.

II.      LEGAL STANDARD

      A. Motion to Compel Arbitration

         The Federal Arbitration Act (“FAA”) “‘creates a body of federal substantive law

establishing and regulating the duty to honor an agreement to arbitrate....’” Harris v. Green Tree

                                                   5
Fin. Corp., 183 F.3d 173, 179 (3d Cir. 1999) (quoting Moses H. Cone Mem'l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 25 n.32 (1983)). The FAA was designed by Congress “‘to reverse the

longstanding judicial hostility to arbitration agreements that had existed at English common law

and had been adopted by American courts, and to place arbitration agreements upon the same

footing as other contracts.’” Beery v. Quest Diagnostics, Inc., 953 F. Supp. 2d 531, 536–37

(D.N.J. 2013) (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991)). To

achieve this end, the FAA provides that contract provisions containing arbitration clauses “shall

be binding, allows for the stay of federal court proceedings in any matter referable to arbitration,

and permits both federal and state courts to compel arbitration if one party has failed to comply

with an agreement to arbitrate.” 9 U.S.C. §§ 2–4. Collectively, “those provisions [of the FAA]

‘manifest a liberal policy favoring arbitration agreements.’” Beery, 953 F. Supp. 2d at 537

(quoting Gilmer, 500 U.S. at 24). Therefore, “‘as a matter of federal law, any doubts concerning

the scope of arbitrable issues should be resolved in favor of arbitration.’” Id. (quoting Mercury

Constr. Corp., 460 U.S. at 24–25).

       When a district court is presented with a motion to compel arbitration, it must

affirmatively answer the following two questions: (1) whether the parties entered into a valid

arbitration agreement; and (2) whether the dispute at issue falls within the scope of that

agreement. Century Indem. Co. v. Certain Underwriters at Lloyd's, 584 F.3d 513, 523 (3d Cir.

2009). In performing this inquiry, courts apply “ordinary state-law principles that govern the

formation of contracts,” Kirleis v. Dickie, McCamey & Chilcote, 560 F.3d 156, 160 (3d Cir.

2009) (internal quotations and citations omitted), and, “when determining whether [a] particular

dispute falls within a valid arbitration agreement's scope, ‘there is a presumption of

arbitrability[:] an order to arbitrate the particular grievance should not be denied unless it may be



                                                  6
said with positive assurance that the arbitration clause is not susceptible of an interpretation that

covers the asserted dispute.’” Century Indem. Co., 584 F.3d at 524 (quoting AT&T Techs. v.

Communs. Workers of Am., 475 U.S. 643, 650 (1986)).

    B. Motion to Dismiss

        Defendant also moves to dismiss under Federal Rule of Civil Procedure Rule 12(b)(6).

Under Fed. R. Civ. P. 12(b)(6), a complaint may be dismissed for “[f]ailure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss on

the pleadings, courts “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Phillips v. Cnty. of Allegheny, 515 F.3d 224,

233 (3d Cir. 2008) (quotations omitted). Under this standard, the factual allegations set forth in a

complaint “must be enough to raise a right to relief above the speculative level.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than allege the plaintiff's

entitlement to relief. A complaint has to ‘show’ such an entitlement with its facts.” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

        However, Rule 12(b)(6) only requires a “short and plain statement of the claim showing

that the pleader is entitled to relief” in order to “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555. The complaint must

include “enough factual matter (taken as true) to suggest the required element. This does not

impose a probability requirement at the pleading stage, but instead simply calls for enough facts

to raise a reasonable expectation that discovery will reveal evidence of the necessary element.”



                                                    7
Phillips, 515 F.3d at 234 (citation and quotations omitted); Covington v. Int’l Ass’n of Approved

Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set out in

detail the facts upon which he bases his claim. The pleading standard is not akin to a probability

requirement; to survive a motion to dismiss, a complaint merely has to state a plausible claim for

relief.” (citation and quotations omitted)).

          Under the current pleading regime, when a court considers a dismissal motion, three

sequential steps must be taken: first, “it must take note of the elements the plaintiff must plead to

state a claim.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quotations

omitted). Next, the court “should identify allegations that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. (quotations omitted). Lastly, “when

there are well-pleaded factual allegations, the court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id. (quotations and

brackets omitted).

III.      DISCUSSION

       A. Arbitration Agreement

          Defendant argues it is a third-party beneficiary of the arbitration agreement that Plaintiff

executed by purchasing the Alert System from non-party Amazon, thus binding the parties into

arbitration. Plaintiff argues that the arbitration agreement, if it applies at all, binds Plaintiff only

to arbitrate disputes with Amazon, not a non-signatory seller on Amazon’s marketplace like

Logitech.1



1
  Plaintiff initially argues that that the arbitration agreement contained in Amazon’s Conditions
of Use is inadmissible evidence, as Defendant obtained it through “The Wayback Machine,” an
internet archive, without properly authenticating it. However, as Logitech thereafter submitted
declarations from Amazon representatives attesting that the arbitration agreement and that all
transactions on the Amazon website were subject to such an agreement, the Court will accept it
                                                    8
          Although under the FAA, there is a “presumption” to favor arbitration when possible, the

general “presumption in favor of arbitration does not extend…to non-signatories to an

agreement; it applies only when both parties have consented to and are bound by the arbitration

clause.” Griswold v. Coventry First LLC, 762 F.3d 264, 271 (3d Cir. 2014) (citations omitted).

Under New Jersey law “there is no dispute that a non-signatory cannot be bound to arbitrate

unless it is bound ‘under traditional principles of contract and agency law’ to be akin to a

signatory of the underlying agreement.”2 E.I. DuPont de Nemours & Co. v. Rhone Poulenc Fiber

& Resin Intermediates, S.A.S., 269 F.3d 187, 194 (3d Cir. 2001) (quoting Bel–Ray Co., Inc. v.

Chemrite (Pty) Ltd., 181 F.3d 435, 444 (3d Cir. 1999)). In New Jersey, “[i]t is a fundamental

premise of contract law that a third party is deemed to be a beneficiary of a contract only if the

contracting parties so intended when they entered into their agreement.” Ross v. Lowitz, 222 N.J.

494, 514 (2015) (citations omitted). “The principle that determines the existence of a third party

beneficiary status focuses on whether the parties to the contract intended others to benefit from

the existence of the contract, or whether the benefit so derived arises merely as an unintended

incident of the agreement.” Broadway Maint. Corp. v. Rutgers, The State Univ., 90 N.J. 253, 259

(1982).




as admissible, notwithstanding Plaintiff’s contention that Defendant improperly introduced such
evidence in its reply brief. See Main v. Gateway Genomics, LLC, No. 15-2945, 2016 WL
7626581, at *11 (S.D. Cal. Aug. 1, 2016) (allowing defendant to introduce arbitration agreement
in Amazon’s Conditions of Use in its reply brief).
2
  The parties have not briefed whether the law of New Jersey or Washington, the state in which
the contract was written, governs the agreement. Plaintiff has cited both Washington and New
Jersey law in his brief, and, as there does not appear to be a conflict between the laws (i.e. they
both require an “intent to bind” the non-signatory party), no actual conflict between the laws
exists. Compare Warner v. Design & Build Homes, Inc., 128 Wash. App. 34, 43 (2005) with
Ross v. Lowitz, 222 N.J. 494, 514 (2015). I will, thus, apply New Jersey law.
                                                  9
       Here, the available evidence does not support a finding that Logitech is a third-party

beneficiary of the Conditions of Use Agreement. The only evidence that Defendant offers in this

regard is that the Conditions of Use governing the arbitration agreement state that “any dispute

or claim relating in any way to your use of any Amazon Service, or to any products or services

sold or distributed by Amazon or through Amazon.com will be resolved by binding arbitration.”

O’Malley Decl. at ¶¶ 15-16. As the contract does not limit the arbitration agreement to “any

dispute between You and Amazon,” according to Defendant, the contract “clearly contemplates”

that the agreement would confer a benefit to a non-signatory such as Logitech as a third party

beneficiary.3 ECF No. 46-1 at 16.

       While broad, the language that Defendant highlights does not clearly and unambiguously

convey that the contracting parties—Plaintiff and Amazon—intended that the benefit of

arbitration should be conferred to third-parties, like Logitech, who sell their products through the

website. Indeed, the arbitration agreement, contained with the Conditions of Use, does not

explicitly mention that Logitech or any other seller would be bound by the arbitration clause. It is

a fundamental principle of contract law, that when there is such ambiguity regarding third-party

beneficiary status, “it is necessary to examine the pertinent provisions in the agreement and the


3
  Defendant also asserts that the doctrine of equitable estoppel allows it, as a non-signatory, to
enforce the arbitration agreement. “[T]he combination of the requisite nexus of the claim to the
contract together with the integral relationship between the non-signatory and the other
contracting party [is] ... a sufficient basis to invoke estoppel.” EPIX Holdings Corp. v. Marsh &
McLennan Cos., Inc., 410 N.J. Super. 453, 466 (App. Div. 2009) (internal citations omitted).
Defendant’s equitable estoppel argument fails because it cannot demonstrate a “close
relationship” between Defendant and Amazon or between the claims and the Conditions of Use.
In re Volkswagen Timing Chain Prod. Liab. Litig., No. 16-2765, 2017 WL 1902160, at *8-9
(D.N.J. May 8, 2017) (denying defendant car manufacturer’s motion to enforce an arbitration
clause in purchase agreement, to which it was not a signatory, on basis of equitable estoppel
because “the allegations in the Complaint indicate… Plaintiffs each purchased and/or leased their
vehicle from an authorized car dealership” and the “purchase and/or lease agreement was
between themselves and the dealership.”) (emphasis in original).

                                                 10
surrounding circumstances to ascertain that intent.” Broadway Maint. Corp., 90 N.J. at 260

(citing Talcott v. H. Corenzwit and Co., 76 N.J. 305, 312 (1978)). At their outset, the Conditions

of Use state that Amazon provides its “Amazon Services” to “you” (the customer) “subject to the

following conditions.” Framed this way, the Conditions of Use—including the arbitration

agreement contained therein—appear to apply to the relationship between Amazon and the

customer only, not any non-signatory seller, like Logitech. Reading the contract as a whole, then,

“any dispute,” refers to any dispute between Amazon and the customer, the only parties that the

Conditions of Use explicitly govern. In this context, Defendant, as the party seeking to invoke

arbitration involving a non-signatory, bears a particularly heavy burden of proving intent. As the

agreement does not indicate an intent to specifically bind Plaintiff into arbitration with Logitech,

a purported third-party beneficiary, and Defendant provides no other evidence of intent,

Defendant has not met its burden.

       This is the same conclusion reached in Anderson v. Logitech, Inc., Case No. 17-cv-6104,

a related case currently pending in the U.S. District Court for the Northern District of Illinois,

where Logitech consumers brought suit based on the same facts and general legal theories asserted

in this matter. There, Logitech also moved to compel arbitration based on the exact same

Conditions of Use. In a December 11, 2018 Order, the court denied the motion, rejecting

Logitech’s third-party beneficiary argument, noting that “Amazon’s catch-all phrasing falls short

of demonstrating an intent to confer a benefit on Logitech,” as “the linchpin of the analysis is the

parties’ intention” and “[t]here is no evidence that Amazon intended to confer this benefit on

Logitech specifically.” ECF No. 60-1 at 6-7. See also Main v. Gateway Genomics, LLC, 15-

2945, 2016 WL 7626581, at *13 (S.D. Cal. Aug. 1, 2016) (Amazon’s “Conditions of Use do not

reference Defendant, or any other merchant, or reflect an intent to benefit Defendant”).



                                                 11
       Moreover, accepting Defendant’s reading of the Conditions of Use could have serious,

wide-ranging, and unintended implications. In Anderson, the court noted that “if Logitech’s

position were accepted, it would enable all manufacturers selling through Amazon (a gargantuan

number) to invoke Amazon’s end-user arbitration clause. That cannot stand.” ECF No. 60-1 at 6.

Along similar lines, the court in Main, a case where the defendant seller of an “early gender test”

sought to impose arbitration on a plaintiff who had purchased the product on Amazon, dismissed

the defendant’s argument that Amazon’s Conditions of Use govern as “unreasonable”:

         If the Court adopted the position advanced by Defendant, it would mean that any
         entity that sells products through Amazon could invoke Amazon’s Conditions
         of Use to compel arbitration. This position is not only unreasonable, but rebuts
         any suggestion that Amazon or [plaintiff] specifically intended to benefit
         Defendant through requiring and agreeing to Amazon’s Conditions of Use.
         Absent any facts to suggest that Defendant was an intended beneficiary of
         Amazon’s Conditions of Use, Defendant cannot enforce the arbitration
         provision contained therein as a third party-beneficiary.

Main, 2016 WL 7626581, at *13. In fact, if accepted, Defendant’s interpretation, here, would go

further than even the scenarios envisioned by the Anderson or Main courts. Taking Defendant’s

position to its logical conclusion would mean that any person or company with any connection

whatsoever to the transaction could demand arbitration for any claim tangentially related to the

transaction. For instance, a private mail delivery service could demand arbitration via Amazon’s

Conditions of Use if its delivery man committed a tort while delivering an Amazon package.

Such a conclusion, as the court in Main rightly noted, flies in the face of reason and undermines

any suggestion that the parties specifically intended that Logitech benefit as a third-party

beneficiary.4


4 Moreover, even if Defendant could have enforced the agreement as a third-party beneficiary,
Defendant has likely waived its right to enforce it by not raising the issue until now. Waiver can
occur when the party opposing the arbitration demonstrates sufficient prejudice arising from the
delay of the party seeking arbitration in making its demand. Ehleiter v. Grapetree Shores, Inc.,
482 F.3d 207, 223 (3d Cir. 2007). Here, Defendant does not contest Plaintiff’s assertion that it
                                                 12
       Thus, Defendant’s motion to compel arbitration is denied.

   B. Choice of Law

       Defendant also moves to dismiss on choice of law grounds. As a federal court sitting in

diversity, I apply the choice-of-law rules of New Jersey to determine the controlling law. Klaxon

Co. v. Stentor Elec. Mfg. Co. Inc., 313 U.S. 487, 496 (1941); Thabault v. Chait, 541 F.3d 512,

535 (3d Cir. 2008). New Jersey has adopted the “most significant relationship” test set forth in

the Restatement (Second) of Conflict of Laws. P.V. v. Camp Jaycee, 197 N.J. 132, 155 (2008).

“[T]he first step is to determine whether an actual conflict exists. That is done by examining the

substance of the potentially applicable laws to determine whether ‘there is a distinction’ between

them.” Id. (quoting Lebegern v. Forman, 471 F.3d 424, 430 (3d Cir.2006) (further citation

omitted)). “If there is not an actual conflict, the inquiry is over.” Lebegern, 471 F.3d at 428

(citations omitted). If, however, an actual conflict is found to exist, the inquiry proceeds to the

second step, in which “the court must determine which jurisdiction has the ‘most significant

relationship’ to the claim.” Maniscalco v. Brother Int'l (USA) Corp., 709 F.3d 202, 207 (3d Cir.

2013) (quoting Camp Jaycee, 197 N.J. at 144)).

           1. Actual Conflict Between NJCFA and Califorinia’s Consumer Protection Laws

       With regard to the first prong of the analysis, rather than examining “the substance of the

potentially applicable laws,” Plaintiff argues that the “record is still too incomplete to consider



knew about the arbitration clause in January 2017, when Plaintiff filed suit, but delayed raising
the issue until now. Because Defendant, as a non-signatory, cannot compel arbitration, I decline
to examine all of the six nonexclusive factors that the Third Circuit identified as to guide the
prejudice inquiry. See Hoxworth v. Blinder, Robinson, & Co., 980 F.2d 912, 926 (3d Cir. 1992).
However, I note that the Third Circuit has generally found prejudice when delays “were closer to
ten months,” and here, Defendant waited close to 18 months before raising the issue. See Gray
Holdco, Inc. v. Cassady, 654 F.3d 444, 455 (3d Cir. 2011).



                                                  13
the threshold inquiry of whether an actual conflict of laws exists.” ECF No. 50 at 33. However,

Plaintiff has not shown how factual development of the record would impact the choice of law

analysis vis-à-vis a conflict between New Jersey and California laws. Rather, in looking at the

substance of the NJCFA and the CLRA and UCL, “courts in this District have recognized that

the NJCFA materially conflicts with the consumer protection statutes of California, the CLRA

and UCL.” Gray v. BMW N. Am., LLC, 22 F. Supp. 3d 373, 380 (D.N.J. 2014) (citing

Maniscalco v. Brother Int'l Corp. (USA), 793 F. Supp. 2d 696, 704 (D.N.J. 2011)); Majdipour v.

Jaguar Land Rover N. Am., LLC, No. 12-07849, 2013 WL 5574626, at *7 (D.N.J. Oct. 9, 2013);

Feldman v. Mercedes-Benz USA, LLC, No. 11-00984, 2012 WL 6596830, at *6 (D.N.J. Dec. 18,

2012).

         Indeed, the NJCFA requires Plaintiffs to prove three elements: “1) unlawful conduct by

defendant; 2) an ascertainable loss by plaintiff; and 3) a causal relationship between the unlawful

conduct and the ascertainable loss.” Majdpour, 2013 WL 5574626, at *7 (quoting Bosland v.

Warnock Dodge, Inc., 197 N.J. 543, 557 (2009)). “In place of the traditional reliance element of

fraud and misrepresentation,” the act “require[s] that plaintiffs demonstrate that they have

sustained an ascertainable loss.” Id. (quoting Int'l Union of Operating Eng'rs Local No. 68

Welfare Fund v. Merck & Co., Inc., 192 N.J. 372, 391 (2007)). By contrast, both the UCL and

CLRA require a showing of “actual reliance to satisfy the standing requirement of section 17204

[of the UCL],” id. (quoting In re Tobacco II Cases, 93 Cal.Rptr.3d 559 (Cal. 2009)), and “actual

reliance must be established for an award of damages under the CLRA,” id. (quoting Cohen v.

DIRECTV, Inc., 101 Cal.Rptr.3d 37, 47–48 (Cal. Ct. App. 2009)). Therefore, as the “substance”

of the laws conflict, I proceed to the second step of the analysis. See id. (citing Camp Jaycee, 197

N.J. at 143).



                                                14
          2. Most Significant Relationship Test

       Under the second step of the analysis, this Court must determine which state has the

“most significant relationship” to the claim at issue by weighing the factors set forth in the

Restatement section that corresponds to Plaintiff’s cause of action. See, e.g., Nafar v. Hollywood

Tanning Sys., 339 Fed.Appx. 216, 220 (3d Cir. 2009) (citing Agostino v. Quest Diagnostics

Inc., 256 F.R.D. 437, 463 (D.N.J.2009)); Camp Jaycee, 197 N.J. at 143–44. Because Plaintiff

asserts claims sounding in fraud or misrepresentation, the Court applies the conflict of laws

analysis of Section 148. Restatement (Second) of Conflict of Laws § 148 (1971); see also,

e.g., Agostino, 256 F.R.D. at 462; Nafar, 339 Fed.Appx. at 221. Here, as Plaintiff alleges the

misrepresentations were not made and received in the same state, the proper choice of law

analysis involves § 148(2) of the Restatement, which uses six factors to determine the state with

the most significant relationship to the case. Grandalski v. Quest Diagnostics Inc., 767 F.3d 175,

181 (3d Cir. 2014). Those factors are as follows:

         (a) the place, or places, where the plaintiff acted in reliance upon the defendant's
         representations,

         (b) the place where the plaintiff received the representations,

         (c) the place where the defendant made the representations,

         (d) the domicile, residence, nationality, place of incorporation and place of
         business of the parties,

         (e) the place where a tangible thing which is the subject of the transaction
         between the parties was situated at the time, and

         (f) the place where the plaintiff is to render performance under a contract which
         he has been induced to enter by the false representations of the defendant.

Id. (quoting Restatement (Second) of Conflict of Laws § 148(2)). The factors enumerated in §

148(2) “are to be construed in light of the principles set forth in § 6 of the Restatement, which




                                                 15
include (l) the interests of interstate comity, (2) the interests of the parties, (3) the interests

underlying the field of tort law, (4) the interests of judicial administration, and (5) the competing

interests of the states.” Id. at 182 (internal citation omitted).

        As an initial matter, as with the first prong, Plaintiff argues that it is premature to decide

which state has “the most significant relationship” with the case, which must wait until discovery

is complete and/or summary judgment or class certification proceedings are scheduled. In

making this argument, Plaintiff relies, in part, on my previous motion to dismiss opinion, which,

according to Plaintiff, “contemplated the issues being litigated once discovery was taken and the

litigation had matured.” ECF No. 50 at 32. Plaintiff is mistaken. In that opinion, I stated that

“[w]ithout the benefit of a factual record, or arguments from the parties regarding each and

every factor set forth by the Restatement, I am not prepared to make any findings as to which

state law applies in this case,” but I permitted Defendant to “raise this issue again at the

appropriate stage of this litigation.” Chernus, 2018 WL 1981481, at *10 (emphasis added). In

accordance with that invitation, Defendant now raises the issue again, providing arguments as to

the factors set forth in the Restatement, and explaining why further factual development is

unnecessary.

        To that end, Defendant contends—and Plaintiff does not contest—that there are no

factual disputes regarding any of the six Restatement factors, at least three of which favor New

Jersey law. Instead, Plaintiff merely points to a single factor that Defendant concedes favors

California—the place where the alleged misrepresentations were made—and argues that this

lone factor should outweigh the others. Thus, given that there is no dispute about how further

development of the factual record might impact the Restatement factors, and with the benefit of

the parties’ legal arguments on this topic, the Court can decide the choice of law issue without



                                                    16
awaiting further discovery. See Gray, 22 F.Supp. 3d at 380 (“Although full factual development

is often necessary in order to properly weigh the Restatement factors, the Third Circuit

frequently determines choice of law questions at the motion to dismiss phase.”) (citations

omitted); see also Cooper v. Samsung Elecs. Am., Inc., 374 F. App'x 250, 255 n. 5 (3d Cir. 2010)

(“We reject [plaintiff’s] argument that the District Court erred in resolving the choice-of-law

determination as to his statutory consumer fraud act claim at the motion to dismiss stage, rather

than wait until the class certification stage”); Majdipour, 2013 WL 5574626, at *7 (expressly

rejecting Plaintiff's argument that choice of law analysis was premature and rejecting need for

further discovery).

       Turning to the analysis, there is no dispute that at least three of the six factors favor

application of New Jersey law. As to factors (a) and (b)—the place where Plaintiff acted in

reliance upon Defendant’s representations, and the place where Plaintiff received the

representations—the SAC is clear that Plaintiff resides in New Jersey, purchased the Alert

System in New Jersey, “suffered damages” in New Jersey, and, while there, “prior to purchase,

[he] viewed Logitech’s marketing materials for Logitech Alert Systems . . . and relied on

Logitech’s deceptive marketing . . . .” SAC at ¶¶ 6, 44. Factor (d)— the domicile, residence,

nationality, place of incorporation and place of business of the parties— also weighs in favor of

New Jersey, as “in cases of pecuniary loss…‘[t]he domicil, residence and place of business of

the plaintiff are more important than are similar contacts on the part of the defendant’ because

‘financial loss will usually be of greatest concern to the state with which the person suffering the

loss has the closest relationship.’” Maniscalco, 709 F.3d at 208 (quoting Restatement (Second)




                                                 17
of Conflict of Laws § 148 cmt. i.). Factor (e) is inconclusive5 and (f), which only is relevant in

contract actions, is inapplicable to Plaintiff’s claims.

        Thus, the only remaining factor that points in favor of application of California law is

factor (c), “the place where defendant made the representations.” But, although it is undisputed

that Logitech is a California company or that the allegedly misleading statements emanated from

its marketing department in California, the case law is clear “that this single contact—factor

(c)—does not warrant applying [California] law.” Maniscalco, 709 F.3d at 209. In Maniscalco,

the named plaintiff, a South Carolina resident, brought a putative class action against defendant

Brother International Corp. for failing to disclose certain design defects with respect to some of

the company’s printers. Maniscalco, 709 F.3d at 204. The plaintiff claimed that defendant’s

wrongful conduct violated the NJCFA. The Third Circuit affirmed my finding on summary

judgment that the factors weighed in favor of applying the law of plaintiff’s home state, i.e.,

South Carolina, and not New Jersey, the state where the defendant was headquartered, because

South Carolina had the most significant relationship with the litigation. Id. at 207-208. In so

holding, the Third Circuit advised that that this “single contact factor” cannot be of such

significance that it outweighs the contacts in favor of applying South Carolina law, as “the mere

fact that a company is headquartered in New Jersey or that unlawful conduct emanated from




5
  Although Plaintiff does not argue that factor (e)—the place where a tangible thing which is the
subject of the transaction between the parties was situated at the time—supports applying
California law, it is unclear from the pleadings where the Alert System, which Plaintiff bought
via Amazon, was situated at the time of purchase. However, this factor is only of importance
“provided… both parties were aware that the thing was situated in this place at that time, and is
of particular importance when the subject of the transaction is land.” Restatement (Second) of
Conflict of Laws § 148 cmt. i (1971). There is no indication that Plaintiff knew, or even could
have known, where the Alert System was when he made the purchase, and, clearly, this is not a
land transaction. Thus, even if the product was located in California at the time of purchase, the
factor would not heavily weigh in favor of applying California law.
                                                  18
New Jersey will not supersede the numerous contacts with the consumer’s home state for

purposes of determining which state has the most significant relationship” under the relevant

Restatement. Id. at 209. See also Grandalski, 767 F.3d at 182 (quoting Maniscalco, 709 F.3d at

208–09) (applying Maniscalco when only factor (c) weighed in favor of applying the law of state

where defendant was headquartered because, “[n]othing else about the relationship between the

parties, other than the fortuitous location of [the defendant's] headquarters, took place in the state

of New Jersey. [Plaintiff's] home state, in which he received and relied on [the defendant's]

alleged fraud, has the ‘most significant relationship’ to his consumer fraud claim.”). Thus, as in

Maniscalco and Granalski, Plaintiff’s home state, New Jersey, has the most significant

relationship with Plaintiff’s claims. 6

        Moreover, Plaintiff’s reliance on a single case, In re Mercedes–Benz Tele Aid Contract

Litigation, 257 F.R.D. 46 (D.N.J. 2009), is misplaced. There, the court applied Section 148(2) to

consumer fraud claims arising out of a manufacturer's alleged failure to disclose information

pertaining to the impending obsolescence of an emergency response system installed in

plaintiffs' vehicles. Id. at 65. The court noted that all of the actions and misrepresentations were

“planned and implemented” in New Jersey, and found that the NJCFA's interest in deterring

local corporations—by permitting class actions and treble damages—“would be compromised if

the company were subjected to the law of states that do not [have such remedies available] in

consumer fraud cases.” Id. at 68. However, in Maniscalco, the Third Circuit rejected the

reasoning in Tele Aid:



6
 Plaintiff also argues that certain of the § 6 Restatement factors weigh in favor of applying
California law, but does not focus on those factors identified as applicable by the Third Circuit in
Maniscalco. In conducting this choice of law analysis, I have taken the applicable factors into
consideration and conclude that they do not alter the result that New Jersey law applies.

                                                  19
            While, to be sure, New Jersey has an interest in deterring misconduct by
            corporations headquartered within its borders, it is far from clear that this interest
            would be sufficient to outweigh other significant contacts with a plaintiff's home
            state. New Jersey's deterrent interest might well be served by actions involving
            in-state plaintiffs or actions involving additional contacts within New Jersey
            without opening the floodgates to nation-wide consumer fraud class actions
            brought by out-of-state plaintiffs involving transactions with no connection to
            New Jersey other than the location of the defendant's headquarters.

Maniscalco, 709 F.3d at 210. Here, too, while California does have an interest in deterring

corporate misconduct, it is New Jersey, Plaintiff’s home state, that has the most significant

contacts.

       Therefore, New Jersey, not California, has the most significant relationship to Plaintiff’s

claims, and accordingly, all nationwide claims under California law are dismissed.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to compel arbitration is DENIED, but its

partial motion to dismiss is GRANTED. Thus, all claims, besides those brought by Plaintiff,

individually and on behalf of a putative class of New Jersey residents under New Jersey law, are

dismissed.



Dated: January 31, 2019                                    /s/ Freda L. Wolfson
                                                           Hon. Freda L. Wolfson
                                                           United States District Judge




                                                     20
